Name: Commission Regulation (EEC) No 3758/85 of 23 December 1985 adapting Regulation (EEC) No 1119/79 concerning seeds, by reason of the accession of Spain and Portugal
 Type: Regulation
 Subject Matter: civil law;  agricultural activity;  plant product;  tariff policy
 Date Published: nan

 Avis juridique important|31985R3758Commission Regulation (EEC) No 3758/85 of 23 December 1985 adapting Regulation (EEC) No 1119/79 concerning seeds, by reason of the accession of Spain and Portugal Official Journal L 356 , 31/12/1985 P. 0063 - 0063 Finnish special edition: Chapter 3 Volume 20 P. 0020 Spanish special edition: Chapter 03 Volume 39 P. 0214 Swedish special edition: Chapter 3 Volume 20 P. 0020 Portuguese special edition Chapter 03 Volume 39 P. 0214 *****COMMISSION REGULATION (EEC) No 3758/85 of 23 December 1985 adapting Regulation (EEC) No 1119/79 concerning seeds, by reason of the accession of Spain and Portugal THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 396 thereof, Whereas, by reason of the accession of Spain and Portugal and in accordance with Article 396 of the Act of Accession, Commission Regulation (EEC) No 1119/79 of 6 June 1979 laying down special provisions for the implementation of the system of import licences for seeds (1), as last amended by Regulation (EEC) No 3478/80 (2), should be adapted; Whereas, pursuant to Article 2 (3) of Treaty of Accession, the institutions of the Community may adopt before accession the measures referred to in Article 396 of the Act, these measures to enter into force only subject to and on the date of the entry into force of the said Treaty, HAS ADOPTED THIS REGULATION: Article 1 The following terms are added to Article 6 (2) of Regulation (EEC) No 1119/79: 'ImportaciÃ ³n realizada en el marco de un contrato de multiplicaciÃ ³n' 'ImportaÃ §Ã £o realizada no Ã ¢mbito de um contrato de multiplicaÃ §Ã £o'. Article 2 This Regulation shall enter into force on 1 March 1986 subject to the entry into force of the Treaty of Accession of Spain and Portugal. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 December 1985. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 139, 7. 6. 1979, p. 13. (2) OJ No L 363, 31. 12. 1980, p. 82.